DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
Response to Amendment
The amendment filed on 07/05/2022 has been entered. Claims 1-6, 8-17, 19-22, and 55-56 remain pending in the application. The applicant’s amendments to the claims have overcome the objections and USC 112 rejections.
Claim Objections
Claims 20 and 21 are objected to because of the following informalities:  
Claim 20, line 2, “a volume comprising a tissue in a subject” should be changed to “the volume comprising a tissue in a subject”.
Claim 21, “a volume” should be changed to “the volume”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-17, 19-22, and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Errico et al (NPL: “Ultrafast ultrasound localization microscopy for deep super resolution vascular imaging) in the view of Bolorforosh et al. (US Patent No. 6,277,073).

 	Regarding claim 1, Errico teaches a method for generating an ultrasound image of a volume, the method comprising (abstract):
 detecting a position of each of two or more targets in the volume to be imaged (page 499, right column; As ultrasonic waves can penetrate several centimeters of tissue, extracting the positions of each of these bubbles could lead to the full reconstruction of the deep vascular system down to the level of capillaries);
however, Errico fails to explicitly teach generating and directing a single multifocal beam of ultrasound energy toward the volume by simultaneously focusing a corresponding single multifocal beam on each of the two or more target positions; 
detecting the ultrasound energy from each of the two or more targets; and using the detected ultrasound energy to generate an image of the volume to be imaged.
Bolorforosh, in the same field of endeavor in the subject of ultrasound imaging system and method, teaches generating and directing a single multifocal beam of ultrasound energy toward the volume by simultaneously focusing a corresponding single multifocal beam on each of the two or more target positions (col 3, lines 32-45; a method performed by the system 10 of FIG. 1 to acquire a frame of image data. a first transmit event is transmitted along scan direction N. This transmit event forms a multifocus transmit beam having a first point focus at a range R1a and a second point focus at a range R1b.); 
detecting the ultrasound energy from each of the two or more targets (col 3, lines 58-62; the receiver 18 in this example is preferably a multiple beam receiver that generates a separate receive beam for each of the separate point foci of the first transmit event.);
 and using the detected ultrasound energy to generate an image of the volume to be imaged (col 3, lines 32-45; a method performed by the system 10 of FIG. 1 to acquire a frame of image data.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Errico to incorporate the teachings of Bolorforosh to provide a single multifocal beam. This modification will result in increasing the number of transmit focal zones while maintaining a high frame rate as taught within Bolorforosh in column 1, first paragraph.

Regarding claim 2, Errico teaches the method of claim 1, wherein the each of the two or more targets comprises a contrast agent (page 499, right col).  

Regarding claim 3, Errico teaches the method of claim 2, wherein the contrast agent of the each of the two or more targets comprises one or more microbubble, one or more microdroplet, or a combination thereof (page 499, right col).

Regarding claim 4, Errico teaches the method of claim 1, wherein the detecting a position of each of two or more targets comprises generating and directing a plane wave into the volume (page 500, left col; The ultrafast frame rate was achieved by emitting plane waves and collecting the backscattered echoes with all the array elements.)

Regarding claim 5, Errico teaches the method of claim 1, wherein the method comprises detecting a position of each of two or more targets by repeating pulses (page 503, right column).

Regarding claim 6, Errico teaches the method of claim 1, however fails to explicitly teach comprising transmitting pulses according to a sequence, which simultaneously focuses the corresponding single multifocal beam on each of the two or more target positions.
Bolorforosh, in the same field of endeavor in the subject of ultrasound imaging system and method, teaches transmitting pulses according to a sequence, which simultaneously focuses the corresponding single multifocal beam on each of the two or more target positions (col 3, lines 32-45; a method performed by the system 10 of FIG. 1 to acquire a frame of image data. a first transmit event is transmitted along scan direction N. This transmit event forms a multifocus transmit beam having a first point focus at a range R1a and a second point focus at a range R1b.); 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Errico to incorporate the teachings of Bolorforosh to provide a single multifocal beam. This modification will result in increasing the number of transmit focal zones while maintaining a high frame rate as taught within Bolorforosh in column 1, first paragraph.

Regarding claim 8, Errico teaches the method of claim 1, comprising repeating the steps at a frame rate of at least about 5,000 frames per second (page 499, right col; The use of ultrafast acquisitions based on plane wave transmissions at the rate of a thousand frames per second may lead to several key advantages when imaging contrast agents).

Regarding claim 9, Errico teaches the method of claim 1, wherein the volume to be imaged comprises a tissue in a subject (page 499, right col).

Regarding claim 10, Errico teaches the method of claim 1, wherein the volume to be imaged comprises a microvasculature of a tumor in a subject (abstract).

Regarding claim 11, Errico teaches an imaging system comprising:
 at least one ultrasound transducer configured to detect a position of each of two or more targets in a volume to be imaged (page 503, right col; Ultrasound imaging was performed using ultrafast Doppler imaging based on compounded plane-wave ultrasound transmissions.), 
however, Errico fails to explicitly teach generate and direct a single multifocal beam of ultrasound energy toward the volume by simultaneously focusing a corresponding single multifocal beam on each of the two or more target positions, and to detect the ultrasound energy from each of the two or more targets; and a processor programmed to analyze data acquired by the ultrasound transducer from the volume in order to output an image of the volume.
Bolorforosh, in the same field of endeavor in the subject of ultrasound imaging system and method, teaches generate and direct a single multifocal beam of ultrasound energy toward the volume by simultaneously focusing a corresponding single multifocal beam on each of the two or more target positions (col 3, lines 32-45; a method performed by the system 10 of FIG. 1 to acquire a frame of image data. a first transmit event is transmitted along scan direction N. This transmit event forms a multifocus transmit beam having a first point focus at a range R1a and a second point focus at a range R1b.); 
to detect the ultrasound energy from each of the two or more targets (col 3, lines 58-62; the receiver 18 in this example is preferably a multiple beam receiver that generates a separate receive beam for each of the separate point foci of the first transmit event.);
 a processor programmed to analyze data acquired by the ultrasound transducer from the volume in order to output an image of the volume (col 3, lines 32-45; a method performed by the system 10 of FIG. 1 to acquire a frame of image data.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Errico to incorporate the teachings of Bolorforosh to provide a single multifocal beam. This modification will result in increasing the number of transmit focal zones while maintaining a high frame rate as taught within Bolorforosh in column 1, first paragraph.

Regarding claim 12, Errico teaches the system of claim 11, wherein the at least one ultrasound transducer comprises two or more ultrasound transducers, wherein each ultrasound transducer is configured to detect a position of each of two or more targets in the volume to be imaged (page 503, right col; Ultrasound imaging was performed using ultrafast Doppler imaging based on compounded plane-wave ultrasound transmissions.), 
however, Errico fails to explicitly teach to generate and direct a single multifocal beam of ultrasound energy toward the volume by simultaneously focusing a corresponding single multifocal beam on each of the two or more target positions, and to detect the ultrasound energy from each of the two or more targets.
Bolorforosh, in the same field of endeavor in the subject of ultrasound imaging system and method, teaches generate and direct a single multifocal beam of ultrasound energy toward the volume by simultaneously focusing a corresponding single multifocal beam on each of the two or more target positions (col 3, lines 32-45; a method performed by the system 10 of FIG. 1 to acquire a frame of image data. a first transmit event is transmitted along scan direction N. This transmit event forms a multifocus transmit beam having a first point focus at a range R1a and a second point focus at a range R1b.); 
to detect the ultrasound energy from each of the two or more targets (col 3, lines 58-62; the receiver 18 in this example is preferably a multiple beam receiver that generates a separate receive beam for each of the separate point foci of the first transmit event.);
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Errico to incorporate the teachings of Bolorforosh to provide a single multifocal beam. This modification will result in increasing the number of transmit focal zones while maintaining a high frame rate as taught within Bolorforosh in column 1, first paragraph.

Regarding claim 13, Errico teaches the system of claim 11, further comprising a contrast agent, wherein the contrast agent is adapted for administration to the volume, such that the each of the two or more targets can comprise a contrast agent (page 499, right col).  

Regarding claim 14, Errico teaches the system of claim 13, wherein the contrast agent of the each of the two or more targets comprises one or more microbubble, one or more microdroplet, or a combination thereof (page 499, right col).

Regarding claim 15, Errico teaches the system of claim 11, wherein the at least one ultrasound transducer is configured to detect a position of each of two or more targets by generating and directing a plane wave into the volume (page 500, left col; The ultrafast frame rate was achieved by emitting plane waves and collecting the backscattered echoes with all the array elements.)

Regarding claim 16, Errico teaches the system of claim 11, wherein the at least one ultrasound transducer is configured to detect a position of each of two or more targets by repeating pulses (page 503, right column).

Regarding claim 17, Errico teaches the system of claim 11, however fails to explicitly teach wherein the at least one ultrasound transducer is configured to transmit pulses according to a temporal sequence that simultaneously focuses the corresponding single multifocal beam on each of the two or more the target positions.
Bolorforosh, in the same field of endeavor in the subject of ultrasound imaging system and method, teaches one ultrasound transducer is configured to transmit pulses according to a temporal sequence that simultaneously focuses the corresponding single multifocal beam on each of the two or more the target positions (col 3, lines 32-45; a method performed by the system 10 of FIG. 1 to acquire a frame of image data. a first transmit event is transmitted along scan direction N. This transmit event forms a multifocus transmit beam having a first point focus at a range R1a and a second point focus at a range R1b.); 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Errico to incorporate the teachings of Bolorforosh to provide a single multifocal beam. This modification will result in increasing the number of transmit focal zones while maintaining a high frame rate as taught within Bolorforosh in column 1, first paragraph.
Regarding claim 19, Errico teaches the system of claim 11, wherein the system is configured to repeat functions at a frame rate of at least about 5,000 frames per second (page 499, right col; The use of ultrafast acquisitions based on plane wave transmissions at the rate of a thousand frames per second may lead to several key advantages when imaging contrast agents).

Regarding claim 20, Errico teaches the system of claim 11, wherein the system is configured to image a volume comprising a tissue in a subject (page 499, right col).

Regarding claim 21, Errico teaches the system of claim 11, wherein the system is configured to image a volume comprising a microvasculature of a tumor in a subject (abstract).

Regarding claim 22, Errico teaches a non-transitory computer readable medium having stored thereon executable instructions that when executed by the processor of a computer control the computer to perform steps comprising (page 53, right col):
 -4-Attorney Docket No. 421/404 PCT/US detecting a position of each of two or more targets in a volume to be imaged(page 499, right column; As ultrasonic waves can penetrate several centimeters of tissue, extracting the positions of each of these bubbles could lead to the full reconstruction of the deep vascular system down to the level of capillaries);
however, Errico fails to explicitly teach generating and directing a single multifocal beam of ultrasound energy toward the volume by simultaneously focusing a corresponding single multifocal beam on each of the two or more target positions; 
detecting the ultrasound energy from each of the two or more targets; and using the detected ultrasound energy to generate an image of the volume to be imaged.
Bolorforosh, in the same field of endeavor in the subject of ultrasound imaging system and method, teaches generating and directing a single multifocal beam of ultrasound energy toward the volume by simultaneously focusing a corresponding single multifocal beam on each of the two or more target positions (col 3, lines 32-45; a method performed by the system 10 of FIG. 1 to acquire a frame of image data. a first transmit event is transmitted along scan direction N. This transmit event forms a multifocus transmit beam having a first point focus at a range R1a and a second point focus at a range R1b.); 
detecting the ultrasound energy from each of the two or more targets (col 3, lines 58-62; the receiver 18 in this example is preferably a multiple beam receiver that generates a separate receive beam for each of the separate point foci of the first transmit event.);
 and using the detected ultrasound energy to generate an image of the volume to be imaged (col 3, lines 32-45; a method performed by the system 10 of FIG. 1 to acquire a frame of image data.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Errico to incorporate the teachings of Bolorforosh to provide a single multifocal beam. This modification will result in increasing the number of transmit focal zones while maintaining a high frame rate as taught within Bolorforosh in column 1, first paragraph.

Regarding claim 55, Errico teaches the method of claim 9, wherein the tissue is selected from the group consisting of brain, breast and thyroid tissue (abstract).

Regarding claim 56, Errico teaches the system of claim 20, wherein the tissue is selected from the group consisting of brain, breast and thyroid tissue (abstract).
Response to Arguments
Applicant’s arguments, see remarks, filed on 07/05/2022, with respect to the rejections of claim(s) 1-6, 8-17, 19-22, and 55-56 under USC 35 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Errico in view of Bolorforosh.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           

/BONIFACE NGATHI N/             Primary Examiner, Art Unit 3793